DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 6/21/2022 amended claims 1, 5 and 10, cancelled claims 2-3 and added new claim 13.  Applicants’ amendments overcome the claim objections from the office action mailed 3/21/2022; therefore the objections are withdrawn.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 102 rejection over Kobori and the 35 USC 103 rejections over Chamberlin and Schilowitz respectively from the office action mailed 3/21/202; therefore these rejections are withdrawn.  New grounds of rejection necessitated by applicants’ amendments are set forth below.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kobori et al., US Patent No. 4,761,241 (hereinafter referred to as Kobori).
Regarding claims 1, 7-8 and 13, Kobori discloses a lubricant composition comprising mineral oil (base oil as recited in claim 1) (see Table 14 and Col. 18/L. 18-25) to which is added an oleic acid (fatty acid as recited in claim 1) (see Claim 1) and a 2-ethylpolyacrylate-hexyl ester polymer (carboxylic acid-based monomer as recited in claims 1 and 13) (see Claim 1) wherein the oleic acid and 2-ethylpolyacrylate-hexyl ester polymer are present in a 1:1 concentration ratio wherein the combination is present at a concentration of 20 to 75 wt% (as recited in claims 1 and 7) (see Claim 1, Examples and Col. 8/L. 5-14) wherein the coefficient of friction is less than 0.2 (as recited in claim 8) (Col. 6/L. 18-24).      
Kobori discloses the concentration of fatty acid that at least encompasses the claimed concentration range recited in claim 1.  
See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”

Regarding claims 6 and 9, it is the position of the examiner that as the composition of Kobori discloses all the compounds of claim 1 that the composition would inherently form a single phase at a temperature within the range recited in claim 6, the coefficient of friction recited in claim 8 and the plugging inhibiting properties of claim 9.      

Claim Rejections - 35 USC § 103
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kobori in view of Roes et al., US Patent Application Publication No. 2007/0284108 (hereinafter referred to as Roes).  
Regarding claims 4-5, Kobori discloses all the limitations discussed above but does not explicitly disclose the emulsifier recited in claims 4-5.
Roes discloses in paragraph 435, that emulsifiers such as those recited in claims 4-5 are known for their anti-clogging properties – clogging compositions are at least partially removed from the liquid stream by washing and/or desalting the liquid stream. In some embodiments, clogging of process equipment is inhibited by filtering at least a portion of the liquid stream through a nanofiltration system. In some embodiments, clogging of process equipment is inhibited by hydrotreating at least a portion of the liquid stream. In some embodiments, at least a portion the liquid stream is nanofiltered and then hydrotreated to remove composition that may clog and/or foul process equipment. The hydrotreated and/or nanofiltered liquid stream may be further processed to produce commercial products. In some embodiments, anti-fouling additives are added to the liquid stream to inhibit clogging of process equipment. Anti-fouling additives include, ProChem 3F18 (as taught by the instant specification).  

Claim Rejections - 35 USC § 103
Claims 1 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin III, US Patent No. 5,422,022 (hereinafter referred to as Chamberlin) in view of Schilowitz et al., US Patent Application Publication No. 2016/0186084 (hereinafter referred to as Schilowitz).  
Regarding claims 1, 7 and 13, Chamberlin discloses a lubricant composition and method of making such lubricant composition which solve the fuel injector plugging and fouling problem and, at the same time, provide effective rust and corrosion inhibition (as recited in claim 1) (see Abstract and Col. 2/L. 11-15). These lubricant compositions comprise a base oil (as recited in claim 1) (Col. 46/L. 15-31), to which is added up to 1 wt% of a carboxylic acid, such as oleic acid (fatty acid as recited in claim 1 and reads on claim 5) (Col. 6/L. 21-25, Col. 48/L. 7-10 and Col. 48/L. 57-63), up to 5 wt% of a surfactant (an emulsifier as recited in claim 1) (Col. 49-51/L. 5-43), and up to 0.5 wt% of a polymethacrylate compound (carboxylic acid-based monomer as recited in claim 1 and reads on claims 7 and 13) (see Abstract).   
Chamberlin discloses all the limitations discussed above but does not disclose the concentration of the fatty acid compound within the concentration range recited in claim 1.  
Schilowitz discloses a lubricant composition comprising a base oil (see Abstract), to which is added 0.001 to 5 wt% of a carboxylic acid (Para. [0066]-[0072]), 0.001 to 20 wt% of a surfactant (Para. [0074]-[0078]), and up to 10 wt% of a polymethacrylate compound (carboxylic acid-based monomer as recited in claim 1 and reads on claim 7) (Para. [0123]-[0131]).  It would have been obvious to one of ordinary skill in the art at time of the invention to use the concentration range for fatty acid disclosed in Schilowitz as it is a simple substitution of one known element for another in order to obtain predictable results as shown by the fact that the concentration range of Schilowitz overlaps that of Chamberlin and the claimed range.       

Regarding claims 6 and 8-9, it is the position of the examiner that as the composition of Chamberlin discloses all the compounds of claim 1 that the composition would inherently form a single phase at a temperature within the range recited in claim 6, the coefficient of friction recited in claim 8 and the plugging inhibiting properties of claim 9.      
Regarding claims 10-12, Chamberlin discloses lubricant compositions that reduce fuel injector fouling, see Figure 1 which shows a diagram of a cross-sectional view of one type of electronic fuel injector.  In operation, fuel enters the injector through fuel inlet opening 28 and after entering the injector nut 28 cavity, the fuel passes through a drilled passage (not shown) into the poppet control valve 26 and fuel supply chamber 22.  The plunger 23 operates up and down in the body bore of the injector body 20 due to the motion of an injector rocker arm (not shown) produced by the action of a cam (not shown), which is transmitted to the plunger 23 via the injector follower 24 which bears against injector follower spring 25.  Each stroke of the plunger 23 draws fuel into, and expels fuel from, fuel supply chamber 22.  As the piston in the engine moves approximately two-thirds of the way up in the cylinder on the compression stroke, the injector cam causes the injector rocker arm to push down on injector follower 24 and plunger 23.  At that point, the injector solenoid 27 is energized, creating a magnetic force closing poppet control valve 26, which traps fuel under the plunger and passages leading down to the needle valve 36.  Fuel pressure increases as plunger 23 continues its downward stroke.  This fuel pressure in the lower part of the injector nut assembly acts on both check valve 33 and needle valve 36.  When fuel pressure is sufficiently high to overcome the valve spring 34 force holding needle valve 36 on its seat, needle valve 36 moves up, allowing high pressure fuel to spray into the combustion chamber through spray tip 37.  After a predetermined time interval, the solenoid is de-energized, allowing poppet control valve 26 to open, dropping the pressure within the injector. When the pressure is low enough, needle valve 36 closes and ends injection.  During the above process, the entire injector body 20 is immersed in engine lubricant of cylinder head 9.  This helps to lubricate and cool moving parts of the fuel injector.  Some of this lubricant travels past the moving parts of the fuel injector, namely the injector follower 24 and plunger 23, and comes into contact with fuel in injector body 20 and injector nut 21.  Some of this lubricant mixes with fuel passing through the injector and is distributed wherever the fuel is carried.  This movement of lubricant into fuel is considered normal in fuel injectors of this type.  This normal fuel-lubricant interface creates a problem when an alcohol fuel, such as methanol, is substituted for diesel fuel when a conventional lubricant is used.  A sticky, resinous, deposit is formed near fuel inlet opening 28 impeding free flow of fuel to the remainder of the injector. In addition, hard deposits are also found on spray tip 37, distorting the spray pattern.  The deposits at spray tip 37 are generally not of the same composition as the resinous deposits near fuel inlet opening 28 (as recited in claims 10-12) (Col. 59-60/L. 39-27).
 
Response to Arguments
Applicants’ arguments filed 6/21/2022 regarding claims 1 and 4-13 have been fully considered and are moot as the rejections from the previous office action have been withdrawn as discussed above.
It is the position of the examiner that the references discussed above adequately read on the claims as instantly recited.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771